FILED
                            NOT FOR PUBLICATION                             MAR 20 2015

                                                                         MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                       U.S. COURT OF APPEALS



                             FOR THE NINTH CIRCUIT


UNITED STATES OF AMERICA,                        No. 13-36201

               Plaintiff - Appellee,             D.C. No. 1:10-cv-00128-SEH

  v.
                                                 MEMORANDUM*
TOBY CARL McADAM, DBA Risingsun
Health,

               Defendant - Appellant,

  and

GRETA S. ARMSTRONG, DBA
Risingsun Health,

               Defendant.


                    Appeal from the United States District Court
                            for the District of Montana
                     Sam E. Haddon, District Judge, Presiding

                             Submitted March 10, 2015**

Before:        FARRIS, WARDLAW, and PAEZ, Circuit Judges.

          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
      Toby Carl McAdam, dba Risingsun Health, appeals pro se from the district

court’s order holding him in civil contempt and awarding liquidated damages and

attorney’s fees to the United States. We have jurisdiction under 28 U.S.C. § 1291.

We review for an abuse of discretion a civil contempt order, and review for clear

error underlying factual findings. FTC v. Affordable Media, LLC, 179 F.3d 1228,

1239 (9th Cir. 1999). We affirm.

      The district court did not abuse its discretion when it found McAdam in

contempt for failing to comply with the terms of a negotiated consent decree. See

Irwin v. Mascott, 370 F.3d 924, 931 (9th Cir. 2004) (person subject to injunction

generally may not contest its lawfulness by disobeying it).

      The district court awarded liquidated damages to the United States under the

terms of the consent decree, which provided for liquidated damages not to exceed

$80,000 in any calendar year for failure to comply. The district court did not abuse

its discretion by using an amount negotiated by the parties as compensation for

McAdam’s continued contemptuous conduct. See SEC v. Hickey, 322 F.3d 1123,

1128 (9th Cir. 2003) (setting forth standard of review and noting that “[d]istrict

courts have broad equitable power to order appropriate relief in civil contempt

proceedings”).

      The district court did not abuse its discretion by awarding attorney’s fees as


                                          2                                    13-36201
part of its contempt order. See Henry v. Gill Indus., Inc., 983 F.2d 943, 946 (9th

Cir. 1993) (setting forth standard of review).

      We reject McAdam’s contentions concerning denial of due process,

violation of the Confrontation Clause, and violation of the Equal Protection Clause.

The district court afforded McAdam due process by providing notice and an

opportunity to be heard on the contempt claim. See United States v. Ayres, 166
F.3d 991, 995 (9th Cir. 1999) (“[C]ivil contempt may be imposed in an ordinary

civil proceeding upon notice and an opportunity to be heard. Neither a jury trial

nor proof beyond a reasonable doubt is required.” (citation and internal quotation

marks omitted)).

      McAdam’s opposed motion for a stay pending appeal, filed on November 3,

2014, is denied as moot.

      AFFIRMED.




                                          3                                   13-36201